Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in Amendment No. 1 to this Registration Statement on Form S-3 of our report dated September 5, 2008 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in Pharmacyclics Inc.'s Annual Report on Form 10-K for the year ended June 30, 2008. We also consent to the reference to us under the heading “Experts”in such Registration Statement. /s/
